    Case 3:19-cv-00926-G Document 10 Filed 07/08/19                Page 1 of 3 PageID 50




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

Robin Johnson,                                   )
                                                 )
               Plaintiff,                        )
                                                 )    Case No. 3:19-cv-926
        vs.                                      )
                                                 )
Strategic Automotive Servicing, LLC,             )
                                                 )
              Defendants.                        )

                         JOINT NOTICE OF SETTLEMENT
                           BETWEEN ROBIN JOHNSON
                   AND STRATEGIC AUTOMOTIVE SERVICING, LLC

       NOTICE IS HEREBY GIVEN that the claims brought by Plaintiff Robin Johnson

("Johnson") and Defendant Strategic Automotive Servicing, LLC, ("SAS") against each other

have been settled. Johnson and SAS anticipate filing a Stipulation of Dismissal of their claims

against each other with prejudice within 30 days. Johnson and SAS therefore request that all

pending deadlines and all Joint Status Report and Settlement Meeting requirements concerning

their claims against each other be suspended and that the Court set a deadline on or after August

3, 2019 for filing a Stipulation of Dismissal.




                                                                                   US_ACTIVE-144660509.1
    Case 3:19-cv-00926-G Document 10 Filed 07/08/19    Page 2 of 3 PageID 51




Dated: July 3, 2019


Isl Shawn Jaffer
Shawn Jaffer, Esq.                           .My
SHAWN JAFFER LAW FIRM, PLLC                  West Lovers Lane
TexasBarNo. 24107817                   Suite 200
9300 John Hickman Pkwy, Suite 1204     Dallas, Texas 75209
Dallas, Texas 75035                    TIF: (214) 357-6700
T: 214-210-0730                        (Fax) 357-4020
F: 214-594-6100                        SBN#14766000
shawn@jafflaw.com                      jcmyers@newtexas.com
Counsel for Plaintiff                  Attorneys for Defendant




                                     -2-
   Case 3:19-cv-00926-G Document 10 Filed 07/08/19         Page 3 of 3 PageID 52




                            CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on July 3rd, 2019, a copy of the foregoing

document was served on all parties pursuant to the FEDERAL RULES OF CIVIL

PROCEDURE.


Jack C. Myers
4 709 West Lovers Lane
Suite 200
Dallas, Texas 75209
(214) 357-6700
(Fax) 357-4020
SBN#14766000
jcmyers@newtexas.com
Attorneys for Defendant


                                        /s/ ShawnJaffer
                                        Shawn Jaffer




                                         -3-
